NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 05 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANTONIO TONY LOZANO,                             No. 12-55330

              Petitioner - Appellant,            D.C. No. 5:09-cv-01847-JSL-
                                                 MRW
  v.

RALPH M. DIAZ, Warden,                           MEMORANDUM*

              Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Central District of California
                  J. Spencer Letts, Senior District Judge, Presiding

                    Argued and Submitted November 17, 2014
                              Pasadena, California

Before: SCHROEDER, PREGERSON, and NGUYEN, Circuit Judges.

       Petitioner Antonio Lozano appeals the district court’s denial of his 28 U.S.C.

§ 2254 habeas petition, challenging his California second-degree murder

conviction. Because the state court did not make an unreasonable determination of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the facts nor unreasonably apply clearly established federal law, we affirm. See 28

U.S.C. § 2254(d).

      Petitioner was convicted under a felony murder theory, predicated on his

felony charge for grossly negligent discharge of a firearm that could result in injury

or death under California Penal Code § 246.3. Although the California Supreme

Court’s decision in People v. Chun, 203 P.3d 425, 444 (Cal. 2009), indicates that

negligent discharge of a firearm merges with the killing so a charge under § 246.3

cannot support felony murder, that decision came out after Petitioner’s conviction

was final. Chun changed the law because it overruled the California Supreme

Court’s prior opinions in People v. Robertson, 95 P.3d 872 (Cal. 2004), and People

v. Randle, 111 P.3d 987 (Cal. 2005), which were applicable when Petitioner’s

conviction became final. Subsequent changes in state law cannot be grounds for

federal habeas relief. See, e.g., Kleve v. Hill, 243 F.3d 1149, 1151 (9th Cir. 2001).

      Recognizing this, Petitioner attempts to argue that the state courts made an

unreasonable determination of the facts by finding he fired the shots with the

collateral purpose of frightening the victims. To warrant relief, the state court’s

factual determinations must be objectively unreasonable, not merely incorrect or

debatable. Wood v. Allen, 558 U.S. 290, 301 (2010). Petitioner testified that he

intended to frighten the victims, and under California law at the time of his


                                          2
conviction, this was a sufficient collateral purpose to prevent the shooting from

merging with the killing for felony murder purposes. See Robertson, 95 P.3d at

881. The state court’s determination was not objectively unreasonable. Further,

because this is a question of state law, Petitioner’s contention that the collateral

purpose finding violated federal law is unavailing. See Butler v. Curry, 528 F.3d

624, 642 (9th Cir. 2008) (“We are bound to accept a state court’s interpretation of

state law, except in the highly unusual case in which the interpretation is clearly

untenable . . . .”) (internal quotation marks omitted).

      We do not reach Petitioner’s uncertified issue. The judgment of the district

court is AFFIRMED.




                                           3